Case 2:20-cv-11672-VAR-RSW ECF No. 49, PageID.206 Filed 03/08/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTICT OF MICHIGAN
                            SOUTHERN DIVISION

SHAWN DIARRA MCSWAIN,

      Plaintiff,                            Case No. 20-11672
                                            Honorable Victoria A. Roberts
v.

HEINEMANN, et al.,

     Defendants.
_____________________________/

    ORDER MOOTING MOTION FOR SUMMARY JUDGMENT FOR
 FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES [ECF No. 12] &
     DISMISSING DEFENDANTS NOT NAMED IN THE AMENDED
                       COMPLAINT

      Shawn Diarra McSwain filed this prisoner civil rights case pro se on

May 11, 2020. McSwain says that all Defendants caused him serious

medical harm when they forced him out of his wheelchair and were

deliberately indifferent to his medical needs in violation of his Eighth

Amendment rights. McSwain also claims that the Defendants retaliated

against him by writing false misconducts, placing him in segregation, and

transferring him to another facility.

      On October 21, 2020, Defendants Corizon Health, Inc., Rosilyn Jindal,

P.A., and Frederick Herro, M.D. filed a motion for summary judgment against

McSwain for failure to exhaust his administrative remedies. [ECF. No. 12].
                                        1
Case 2:20-cv-11672-VAR-RSW ECF No. 49, PageID.207 Filed 03/08/21 Page 2 of 2




     McSwain filed an amended complaint on February 9, 2021 and the

Court docketed it on March 2, 2021. [ECF No. 47]. These three Defendants

are not named in the amended complaint. Accordingly, their motion for

summary judgment is MOOT.

     Because McSwain does not name the following defendants in the

amended complaint they are DISMISSED: Corizon; Jindal; Herro; Meyers;

Cook; Chrisman; Clayman; Rault; Randall; Cline; Houtz; Pigg; Amsdill;

Warner; Reasoner; West; Asuydam; Martin; Campbell; Messer; Condon;

Kendall; and Fox.

     ORDERED.

                                              s/ Victoria A. Roberts
                                              Victoria A. Roberts
                                              United States District Judge

Dated: March 8, 2021




                                     2
